Exhibit 10.2

Execution Version

COMMON UNIT PURCHASE AGREEMENT

by and between

SUNOCO LP

and

ENERGY TRANSFER EQUITY, L.P.

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS   

Section 1.1

   Definitions      2    ARTICLE II    AGREEMENT TO SELL AND PURCHASE   

Section 2.1

   Sale and Purchase      7   

Section 2.2

   Closing      7   

Section 2.3

   Mutual Conditions      7   

Section 2.4

   Purchaser’s Conditions      8   

Section 2.5

   The Partnership’s Conditions      8   

Section 2.6

   Partnership Deliveries      9   

Section 2.7

   Purchaser Deliveries      10    ARTICLE III    REPRESENTATIONS AND WARRANTIES
OF THE PARTNERSHIP   

Section 3.1

   Independent Registered Public Accounting Firms      10   

Section 3.2

   Financial Statements; Non-GAAP Financial Measures      10   

Section 3.3

   Forward-Looking Statements and Supporting Information      11   

Section 3.4

   No Material Adverse Change in Business      11   

Section 3.5

   Formation and Good Standing of Partnership Entities      11   

Section 3.6

   Ownership of the General Partner      11   

Section 3.7

   Ownership of the General Partner Interest in the Partnership      12   

Section 3.8

   Affiliate Ownership of Units      12   

Section 3.9

   Ownership of the Incentive Distribution Rights      12   

Section 3.10

   Ownership of Subsidiaries      12   

Section 3.11

   No Other Subsidiaries      13   

Section 3.12

   No Restrictions on Subsidiaries      13   

Section 3.13

   Authority      13   

Section 3.14

   Authorization, Execution and Delivery of Agreement      13   

Section 3.15

   Authorization, Execution and Delivery of the Registration Rights Agreement   
  14   

Section 3.16

   Authorization of the Contribution Agreement      14   

Section 3.17

   Authorization, Execution, Delivery and Enforceability of Certain Agreements
     14   

Section 3.18

   Authorization of Common Units      14   

Section 3.19

   Authorization of Contribution Equity Consideration      14   

Section 3.20

   Authorization of Common Units to be Purchased by the PIPE Purchasers      14
  

Section 3.21

   Purchased Units      15   

Section 3.22

   Capitalization of the Partnership      15   



--------------------------------------------------------------------------------

Section 3.23

   No Option or Preemptive Rights of Common Units; No Registration Rights     
15   

Section 3.24

   Absence of Violations, Defaults and Conflicts      15   

Section 3.25

   No Labor Dispute      16   

Section 3.26

   Litigation      16   

Section 3.27

   Absence of Further Requirements      16   

Section 3.28

   Possession of Licenses and Permits      16   

Section 3.29

   Title to Property      17   

Section 3.30

   Possession of Intellectual Property      17   

Section 3.31

   Environmental Laws      17   

Section 3.32

   Hazardous Materials      18   

Section 3.33

   Review of Environmental Laws      18   

Section 3.34

   Compliance with ERISA      18   

Section 3.35

   Accounting Controls and Disclosure Controls      19   

Section 3.36

   Compliance with Sarbanes-Oxley Act of 2002      20   

Section 3.37

   Tax Returns      20   

Section 3.38

   Insurance      20   

Section 3.39

   Investment Company Act      20   

Section 3.40

   Absence of Price Manipulation      20   

Section 3.41

   Foreign Corrupt Practices Act      20   

Section 3.42

   Money Laundering Laws      21   

Section 3.43

   OFAC      21   

Section 3.44

   No Broker’s Fees      21   

Section 3.45

   No Registration      21   

Section 3.46

   Periodic Reports      22   

Section 3.47

   No Integration      22   

Section 3.48

   NYSE Listing of Purchased Units      22   

Section 3.49

   MLP Status      22   

Section 3.50

   Placement Agent Reliance      22   

Section 3.51

   No Side Agreements      22    ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF
THE PURCHASER   

Section 4.1

   Existence      22   

Section 4.2

   Authorization, Enforceability      22   

Section 4.3

   No Breach      23   

Section 4.4

   Certain Fees      23   

Section 4.5

   No Side Agreements      23   

Section 4.6

   Investment      23   

Section 4.7

   Nature of Purchaser      23   

Section 4.8

   Restricted Securities      24   

Section 4.9

   Legend      24   

Section 4.10

   Company Information      24   

Section 4.11

   Placement Agent Reliance      24   

Section 4.12

   Short Selling      24   



--------------------------------------------------------------------------------

ARTICLE V    COVENANTS   

Section 5.1

   Taking of Necessary Action      24   

Section 5.2

   Other Actions      25   

Section 5.3

   Purchase Price Adjustment      25    ARTICLE VI    INDEMNIFICATION   

Section 6.1

   Indemnification by the Partnership      25   

Section 6.2

   Indemnification by the Purchaser      26   

Section 6.3

   Indemnification Procedure      26    ARTICLE VII    MISCELLANEOUS   

Section 7.1

   Certain Special Allocations of Book and Taxable Income      27   

Section 7.2

   Interpretation and Survival of Provisions      28   

Section 7.3

   Survival of Provisions      28   

Section 7.4

   No Waiver; Modifications in Writing      28   

Section 7.5

   Binding Effect; Assignment      29   

Section 7.6

   Confidentiality      29   

Section 7.7

   Communications      29   

Section 7.8

   Removal of Legend      30   

Section 7.9

   Entire Agreement      31   

Section 7.10

   Governing Law      31   

Section 7.11

   Execution in Counterparts      31   

Section 7.12

   Termination      31   

Section 7.13

   Recapitalization, Exchanges, Etc. Affecting the Common Units      32   

 

Schedule A — Subsidiaries of the Partnership Schedule B — List of Jurisdictions
of Organization and Foreign Qualification Schedule C — Subsidiaries of Susser
Holdings Corporation

 

Exhibit A — Form of Registration Rights Agreement

Exhibit B — Form of Opinion of Latham & Watkins LLP

Exhibit C — Form of Lock-up Agreement

Exhibit D — Form of Commitment Letter



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

This COMMON UNIT PURCHASE AGREEMENT, dated as of November 15, 2015 (this
“Agreement”), is by and between SUNOCO LP, a Delaware limited partnership (the
“Partnership”), and ENERGY TRANSFER EQUITY, L.P., a Delaware limited partnership
(the “Purchaser”).

WHEREAS, the Partnership has entered into that certain Contribution Agreement
(the “Contribution Agreement”), dated as of November 15, 2015, by and among the
Partnership, the General Partner, Sunoco, LLC, a Delaware limited liability
company (“SLLC”), Sunoco, Inc., a Delaware corporation, ETP Retail Holdings LLC,
a Delaware limited liability company (“ETP Retail”) and, solely with respect to
limited provisions therein, Energy Transfer Partners, L.P., a Delaware limited
partnership (“ETP”), pursuant to which the Partnership will acquire from ETP
Retail a 68.42% interest in SLLC and a 100% interest in Sunoco Retail LLC
(“Sunoco Retail”), a Delaware limited liability company, in exchange for
aggregate consideration of approximately $2.2 billion in cash and approximately
5.7 million Common Units (as defined below) issued to ETP Retail (the
“Acquisition”);

WHEREAS, in connection with the Acquisition, the Partnership will enter into
that certain Commitment Letter (the “Commitment Letter”) with respect to a
senior secured term loan credit facility, dated as of the date hereof, among the
Partnership, Credit Suisse Securities (USA) LLC, Credit Suisse AG, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Bank of America, N.A., Compass Bank,
Mizuho Bank, Ltd., TD Securities (USA) LLC and Toronto Dominion (Texas) LLC;

WHEREAS, in connection with the Acquisition, the Partnership will enter into an
amendment (the “Revolving Credit Facility Amendment”) to the Revolving Credit
Facility (as defined below), among the Partnership, the lenders party thereto
and Bank of America, N.A., in its capacity as administrative agent and
collateral agent;

WHEREAS, in connection with the Acquisition, in order to repay borrowings under
the Revolving Credit Facility and fund general partnership purposes, the
Partnership desires to sell to the Purchaser, and the Purchaser desires to
purchase from the Partnership, certain Common Units, in accordance with the
provisions of this Agreement, and the Partnership desires to sell to the
purchasers party to the PIPE Purchase Agreement (the “PIPE Purchasers”), and the
PIPE Purchasers desire to purchase from the Partnership, certain Common Units,
in accordance with the provisions of the PIPE Purchase Agreement (as defined
below); and

WHEREAS, at the Closing (as defined below) the Partnership and the Purchaser
will enter into a registration rights agreement (the “Registration Rights
Agreement”), substantially in the form attached hereto as Exhibit A, pursuant to
which the Partnership will provide the Purchaser with certain registration
rights with respect to the Common Units acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Partnership and the Purchaser hereby agree as
follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Acquisition” has the meaning set forth in the recitals.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Affiliate Owned Units” has the meaning specified in Section 3.8.

“Aggregate Purchase Price” means the product of (i) the Common Unit Price (as
adjusted by the Purchase Price Adjustment) multiplied by (ii) the aggregate
number of Purchased Units purchased by the Purchaser.

“Agreement” has the meaning set forth in the introductory paragraph.

“Agreements and Instruments” has the meaning specified in Section 3.24.

“Business Day” means a day other than (i) a Saturday or Sunday or (ii) any day
on which banks located in New York, New York, U.S.A. are authorized or obligated
to close.

“Capital Account” has the meaning specified in the Partnership Agreement.

“Class A Units” has the meaning set forth in the Partnership Agreement.

“Closing” has the meaning specified in Section 2.2.

“Closing Date” has the meaning specified in Section 2.2.

“Code” has the meaning specified in Section 3.34.

“Commission” means the United States Securities and Exchange Commission.

“Commitment Letter” has the meaning set forth in the recitals.

“Common Unit Price” has the meaning specified in Section 2.1(b).

“Common Units” means common units representing limited partner interests in the
Partnership.

“Contribution Agreement” has the meaning set forth in the recitals.

“Delaware LLC Act” means the Delaware Limited Liability Company Act.

 

2



--------------------------------------------------------------------------------

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Enforceability Exceptions” has the meaning specified in Section 3.14.

“Environmental Laws” has the meaning specified in Section 3.31.

“ERISA” has the meaning specified in Section 3.34.

“ETC M-A” has the meaning specified in Section 3.8.

“ETP” has the meaning set forth in the recitals.

“ETP Holdco” has the meaning specified in Section 3.8.

“ETP Retail” has the meaning set forth in the recitals.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Existing Registration Rights Agreements” means, collectively, (i) the
Registration Rights Agreement, dated as of April 1, 2015, among the Partnership,
Finance Corp., the subsidiary guarantors party thereto, ETP Retail, and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as representative of the Initial
Purchasers named therein and (ii) the Registration Rights Agreement, dated as of
July 20, 2015, among the Partnership, Finance Corp., the subsidiary guarantors
party thereto and Credit Suisse Securities (USA) LLC, as representative of the
Initial Purchasers named therein.

“FCPA” has the meaning specified in Section 3.41.

“Finance Corp.” has the meaning specified in Section 3.10.

“GAAP” means U.S. generally accepted accounting principles.

“General Partner” means Sunoco GP LLC, a Delaware limited liability company.

“General Partner Interest” has the meaning specified in Section 3.7.

“General Partner LLC Agreement” means the Amended and Restated Limited Liability
Company Agreement of Sunoco GP LLC, dated as of September 25, 2012, as amended.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s property is located or that exercises valid jurisdiction over any
such Person or such Person’s property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Partnership mean a Governmental Authority
having jurisdiction over the Partnership, its Subsidiaries or any of their
respective properties or assets.

 

3



--------------------------------------------------------------------------------

“Governmental Licenses” has the meaning specified in Section 3.28.

“Hazardous Materials” has the meaning specified in Section 3.31.

“Heritage” has the meaning specified in Section 3.8.

“Incentive Distribution Rights” has the meaning set forth in the Partnership
Agreement.

“Intellectual Property” has the meaning specified in Section 3.30.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the property has been retained by or vested in some other Person
in a transaction intended to create a financing.

“MACS” has the meaning specified in Section 3.10.

“Material Adverse Effect” has the meaning specified in Section 3.4.

“Money Laundering Laws” has the meaning specified in Section 3.42.

“NYSE” means The New York Stock Exchange, Inc.

“Operating Company” has the meaning specified in Section 3.10.

“Operative Documents” means, collectively, this Agreement and the Registration
Rights Agreement and any amendments, supplements, continuations or modifications
thereto.

“Organizational Agreements” has the meaning specified in Section 3.10.

“Outstanding” has the meaning specified in the Partnership Agreement.

“Partnership” has the meaning set forth in the introductory paragraph.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Sunoco LP dated as of September 25, 2012, as amended.

“Partnership Entities” and each a “Partnership Entity” means the Partnership,
the General Partner and the subsidiaries of the Partnership listed on Schedule A
hereto.

“Partnership Related Parties” has the meaning specified in Section 6.2.

 

4



--------------------------------------------------------------------------------

“PCAOB” has the meaning specified in Section 3.1.

“Per Unit Capital Amount” has the meaning specified in the Partnership
Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

“PIPE Purchase Agreement” means the purchase agreement entered into by and among
the Partnership and the purchasers named therein on November 15, 2015

“PIPE Purchasers” has the meaning set forth in the recitals.

“Placement Agent” means Citigroup Global Markets Inc.

“Placement Agent Engagement Letter” means that certain Placement Agent
Engagement Letter, dated as of November 10, 2015, between the Partnership and
the Placement Agent.

“Plan” has the meaning specified in Section 3.34.

“Propco” has the meaning specified in Section 3.10.

“Purchase Price” means $64.5 million.

“Purchase Price Adjustment” means an amount equal to $2.50.

“Purchased Units” means 2,263,158 Common Units.

“Purchaser” has the meanings set forth in the introductory paragraph.

“Purchaser Related Parties” has the meaning specified in Section 6.1.

“Registration Rights Agreement” has the meaning set forth in the recitals.

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Release” has the meaning specified in Section 3.31.

“Repayment Event” has the meaning specified in Section 3.24.

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

“Revolving Credit Facility” means the Credit Agreement, dated as of
September 25, 2014, among the Partnership, as borrower, Bank of America, N.A.,
as administrative agent, collateral agent, swingline lender and LC issuer,
certain lenders party thereto and the other parties thereto, and any amendments
thereto.

“Revolving Credit Facility Amendment” has the meaning set forth in the recitals.

 

5



--------------------------------------------------------------------------------

“Sanctions” has the meaning specified in Section 3.43.

“SEC Reports” means the reports and statements filed by the Partnership since
December 31, 2014 under the Exchange Act and registration statements filed by
the Partnership since December 31, 2014 under the Securities Act (in the form
that became effective), including all amendments, exhibits and schedules
thereto.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“SHC” has the meaning specified in Section 3.10.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

“SLLC” has the meaning set forth in the recitals.

“Stripes” has the meaning specified in Section 3.8.

“Stripes 1009” has the meaning specified in Section 3.8.

“Subordinated Units” has the meaning set forth in the Partnership Agreement.

“Subsidiary” means, with respect to any Person, (A) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (B) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (C) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person; provided, however, that SLLC shall be
considered a Subsidiary for purposes of this Agreement.

“Subsidiary Organizational Documents” has the meaning specified in Section 3.10.

“Sunoco Retail” has the meaning set forth in the recitals.

“Unrealized Gain” has the meaning specified in the Partnership Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.1 Sale and Purchase.

(a) Subject to the terms and conditions hereof, the Partnership hereby agrees to
issue and sell to the Purchaser, and the Purchaser hereby agrees to purchase
from the Partnership, its Purchased Units, and the Purchaser agrees to pay the
Partnership the Common Unit Price for each of its Purchased Units as set forth
in paragraph (b) below.

(b) The amount per Common Unit the Purchaser will pay to the Partnership to
purchase the Purchased Units hereunder shall be $31.00 (the “Common Unit
Price”), as adjusted by Section 5.3.

Section 2.2 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place on the date on which the closing of the Acquisition
occurs (the date of such closing, the “Closing Date”) at the offices of Latham &
Watkins LLP, 811 Main Street, Suite 3700, Houston, Texas 77002, or such other
location as mutually agreed by the parties. The parties agree that the Closing
may occur via delivery of facsimiles or photocopies of the Operative Documents
and the closing deliverables contemplated hereby and thereby. Unless otherwise
provided herein, all proceedings to be taken and all documents to be executed
and delivered by all parties at the Closing will be deemed to have been taken
and executed simultaneously, and no proceedings will be deemed to have been
taken or documents executed or delivered until all have been taken, executed or
delivered.

Section 2.3 Mutual Conditions. The obligations of each party to consummate the
purchase and issuance and sale of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a party on behalf of itself in writing, in
whole or in part, to the extent permitted by applicable Law):

(a) No Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated hereby or makes the
transactions contemplated hereby illegal;

(b) There shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement; and

(c) The closing of the Acquisition shall have occurred, or shall occur
concurrently with the Closing, in which case all conditions set forth in Article
8 of the Contribution Agreement shall have been satisfied in all material
respects or the fulfillment of any such conditions shall have been waived,
except for those conditions which, by their nature, will be satisfied
concurrently with the Closing.

 

7



--------------------------------------------------------------------------------

Section 2.4 Purchaser’s Conditions. The obligation of the Purchaser to
consummate the purchase of its Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by the Purchaser in writing with respect to
its Purchased Units, in whole or in part, to the extent permitted by applicable
Law):

(a) The Partnership shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;

(b) (i) The representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or a Material Adverse Effect shall
be true and correct when made and as of the Closing Date and (ii) all other
representations and warranties of the Partnership shall be true and correct in
all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations and
warranties made as of a specific date shall be required to be true and correct
as of such date only);

(c) The NYSE shall have authorized, upon official notice of issuance, the
listing of the Purchased Units;

(d) No notice of delisting from the NYSE shall have been received by the
Partnership with respect to the Common Units;

(e) The Common Units shall not have been suspended by the Commission or the NYSE
from trading on the NYSE nor shall suspension by the Commission or the NYSE have
been threatened in writing by the Commission or the NYSE;

(f) No Material Adverse Effect shall have occurred and be continuing;

(g) The Partnership shall have received at least $685.5 million of proceeds from
the issuance and sale of Common Units under the PIPE Purchase Agreement; and

(h) The Partnership shall have delivered, or caused to be delivered, to the
Purchaser at the Closing, the Partnership’s closing deliveries described in
Section 2.6.

Section 2.5 The Partnership’s Conditions. The obligation of the Partnership to
consummate the issuance and sale of the Purchased Units to the Purchaser shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to the Purchaser (any or all of which may be
waived by the Partnership in writing, in whole or in part, to the extent
permitted by applicable Law):

(a) The Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Purchaser on or prior to the Closing Date;

(b) The representations and warranties of the Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and all other representations and warranties of the
Purchaser shall be true and correct in all

 

8



--------------------------------------------------------------------------------

material respects when made and as of the Closing Date, in each case as though
made at and as of the Closing Date (except that representations of the Purchaser
made as of a specific date shall be required to be true and correct as of such
date only); and

(c) The Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing the Purchaser’s closing deliveries described in
Section 2.7.

Section 2.6 Partnership Deliveries. At the Closing, subject to the terms and
conditions hereof, the Partnership will deliver, or cause to be delivered, to
the Purchaser:

(a) evidence of the Purchased Units credited to book-entry accounts maintained
by the transfer agent of the Partnership, bearing the legend or restrictive
notation set forth in Section 4.9, free and clear of all Liens, other than
transfer restrictions under the Partnership Agreement and applicable federal and
state securities laws;

(b) the Registration Rights Agreement in the form attached to this Agreement as
Exhibit A, which shall have been duly executed by the Partnership;

(c) A certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the Partnership Entities is in good
standing;

(d) An opinion addressed to the Purchaser from Latham & Watkins LLP, legal
counsel to the Partnership, dated as of the Closing, in the form and substance
attached hereto as Exhibit B;

(e) A certificate, dated the Closing Date and signed by the President and Chief
Executive Officer of the General Partner, on behalf of the Partnership, in his
capacity as such, stating that:

(i) The Partnership has performed and complied with the covenants and agreements
contained in this Agreement that are required to be performed and complied with
by the Partnership on or prior to the Closing Date;

(ii) The representations and warranties of the Partnership contained in this
Agreement that are qualified by materiality or Material Adverse Effect are true
and correct as of the Closing Date and all other representations and warranties
of the Partnership are, individually and in the aggregate, true and correct in
all material respects as of the Closing Date (except that representations and
warranties made as of a specific date shall be required to be true and correct
as of such date only); and

(iii) Such officer is not aware of any information that would reasonably be
expected to prevent, materially delay or materially impede the consummation of
the Acquisition or the other transactions contemplated by the Contribution
Agreement.

(f) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of the Partnership, certifying as to (1) the Certificate of
Limited Partnership of the Partnership and the Partnership Agreement, (2) board
resolutions authorizing the execution and delivery of the Operative Documents
and the consummation of the transactions contemplated

 

9



--------------------------------------------------------------------------------

thereby, including the issuance of the Purchased Units, and (3) its incumbent
officers authorized to execute the Operative Documents, setting forth the name
and title and bearing the signatures of such officers; and

(g) A receipt, dated the Closing Date, executed by the Partnership to the effect
that the Partnership has received the Aggregate Purchase Price with respect to
the Purchased Units issued and sold to the Purchaser.

Section 2.7 Purchaser Deliveries. At the Closing, subject to the terms and
conditions hereof, the Purchaser will deliver, or cause to be delivered, to the
Partnership:

(a) Payment to the Partnership of the Purchase Price by wire transfer of
immediately available funds to an account designated by the Partnership in
writing at least two Business Days prior to the Closing Date; provided that such
delivery shall be required only after delivery of the Purchased Units as set
forth in Section 2.6(a); and

(b) The Registration Rights Agreement in the form attached to this Agreement as
Exhibit A, which shall have been duly executed by the Purchaser.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP

The Partnership represents and warrants to the Purchaser as follows:

Section 3.1 Independent Registered Public Accounting Firms. Ernst & Young LLP,
who has certified certain financial statements and supporting schedules included
in the SEC Reports, is an independent registered public accounting firm with
respect to the Partnership as required by the Securities Act and the Public
Company Accounting Oversight Board (the “PCAOB”) and has not resigned or been
dismissed as independent registered public accountants of the Partnership as a
result of or in connection with any disagreement with the Partnership on any
matter of accounting principles or practices, financial statement disclosure or
auditing scope or procedures. Grant Thornton LLP is an independent registered
public accounting firm with respect to the Partnership as required by the
Securities Act and the PCAOB and has not resigned or been dismissed as
independent registered public accountants of the Partnership as a result of or
in connection with any disagreement with the Partnership on any matter of
accounting principles or practices, financial statement disclosure or auditing
scope or procedures.

Section 3.2 Financial Statements; Non-GAAP Financial Measures. The historical
financial statements of the Partnership and its Subsidiaries (including the
related schedules and notes) included in the SEC Reports, including any
financial statements of Subsidiaries filed pursuant to Section 3-05 of
Regulation S-X, present fairly in all material respects the financial condition,
results of operations and cash flows of the entities purported to be shown
thereby and on the basis stated therein, as of the dates and for the periods
indicated; such financial statements comply as to form with the applicable
accounting requirements of Regulation S-X under the Securities Act and have been
prepared in conformity with GAAP applied on a consistent basis throughout the
periods involved (except as otherwise noted therein). The supporting schedules,
if any, present fairly in accordance with GAAP the information required to be
stated therein. All

 

10



--------------------------------------------------------------------------------

disclosures contained in such financial statements regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply with Regulation G of the Exchange Act and Item 10 of
Regulation S-K of the Securities Act, to the extent applicable.

Section 3.3 Forward-Looking Statements and Supporting Information. Each of the
forward-looking statements made by the Partnership included in the SEC Reports
or other materials distributed to the Purchaser was made with a reasonable basis
and in good faith.

Section 3.4 No Material Adverse Change in Business. Except as otherwise
disclosed in the SEC Reports, (A) there has been no material adverse change, or
any development that could reasonably be expected to (1) result in a material
adverse change in the condition, financial or otherwise, or in the earnings,
properties, business, operations or business prospects of the Partnership
Entities, whether or not arising in the ordinary course of business, or
(2) materially and adversely affect the ability of the Partnership to perform
its obligations pursuant to this Agreement (each such change, a “Material
Adverse Effect”), (B) there have been no transactions entered into by any of the
Partnership Entities, other than those in the ordinary course of business, which
are material with respect to the Partnership Entities, considered as one
enterprise, (C) there have been no liabilities or obligations, direct or
contingent, incurred by any of the Partnership Entities that are material to the
Partnership Entities taken as a whole, (D) there has been no change in the
capitalization, short-term debt or long-term debt of the Partnership Entities
and (E) there has been no dividend or distribution of any kind declared, paid or
made by the Partnership Entities on any class of equity securities.

Section 3.5 Formation and Good Standing of Partnership Entities. Each of the
Partnership Entities has been duly incorporated or formed, as the case may be,
and is validly existing as a limited partnership, limited liability company or
corporation, as the case may be, and is in good standing under the laws of its
jurisdiction of organization or incorporation, as the case may be (as set forth
on Schedule B hereto), and has all limited partnership, limited liability
company or corporate power and authority, as the case may be, necessary to own,
lease and operate its properties and to conduct its business as described in the
SEC Reports. Each of the Partnership Entities is duly qualified as a foreign
limited partnership, limited liability company or corporation, as applicable, to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business (as set forth on Schedule B hereto), except
for any failures to be so qualified or in good standing that would not result in
a Material Adverse Effect. Schedule B hereto accurately sets forth the
jurisdiction of organization and each jurisdiction of foreign qualification for
each of the Partnership Entities.

Section 3.6 Ownership of the General Partner. The Purchaser, as the sole member
of the General Partner, directly owns 100% of the issued and outstanding
membership interests in the General Partner; such membership interests have been
duly authorized and validly issued in accordance with the General Partner LLC
Agreement and are fully paid (to the extent required by the General Partner LLC
Agreement) and non-assessable (except as such non-assessability may be limited
by Sections 18-607 and 18-804 of the Delaware LLC Act); and the Purchaser owns
such membership interests free and clear of all Liens, except for Liens pursuant
to the Purchaser’s revolving credit facility, term loans and senior notes.

 

11



--------------------------------------------------------------------------------

Section 3.7 Ownership of the General Partner Interest in the Partnership. The
General Partner is, and after giving effect to the transactions contemplated
herein, will be, the sole general partner of the Partnership, with a
non-economic general partner interest in the Partnership (the “General Partner
Interest”). The General Partner Interest has been duly authorized and validly
issued in accordance with the Partnership Agreement; and the General Partner
owns the General Partner Interest free and clear of all Liens.

Section 3.8 Affiliate Ownership of Units. As of the date hereof, ETP Holdco
Corporation, a Delaware corporation (“ETP Holdco”), owns 12,573,225 Common Units
and 6,235,478 Subordinated Units, Heritage Holdings, Inc., a Delaware
corporation (“Heritage”), owns 9,485,063 Common Units and 4,703,958 Subordinated
Units, ETC M-A Acquisition LLC, a Delaware limited liability company (“ETC
M-A”), owns 3,983,540 Common Units, ETP Retail Holdings, LLC, a Delaware limited
liability company (“ETP Retail”), owns 795,482 Common Units, Stripes LLC, a
Texas limited liability company (“Stripes”), owns 5,549,026 Class A Units and
Stripes No. 1009 LLC, a Texas limited liability company (“Stripes 1009”), owns
5,469,718 Class A Units (such Common Units, Subordinated Units and Class A Units
being collectively referred to herein as the “Affiliate Owned Units”); the
Affiliate Owned Units and the limited partner interests represented thereby have
been duly authorized and validly issued in accordance with the Partnership
Agreement and are fully paid (to the extent required by the Partnership
Agreement) and non-assessable (except as such non-assessability may be affected
by Sections 17-303, 17¬607 and 17-804 of the Delaware LP Act); and ETP Holdco,
Heritage, ETC M-A, ETP Retail, Stripes and Stripes 1009 own their respective
Affiliate Owned Units free and clear of all Liens.

Section 3.9 Ownership of the Incentive Distribution Rights. The Purchaser is the
record holder of all of the Incentive Distribution Rights; such Incentive
Distribution Rights have been duly authorized and validly issued in accordance
with the Partnership Agreement, and are fully paid (to the extent required under
the Partnership Agreement) and non-assessable (except as such non-assessability
may be affected by matters described in Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act); and the Purchaser owns the Incentive Distribution Rights
free and clear of all Liens.

Section 3.10 Ownership of Subsidiaries. As of the date hereof, the Partnership
is the owner of 100% of the issued and outstanding shares of capital stock in
Sunoco Finance Corp., a Delaware corporation (“Finance Corp.”), and 100% of the
issued and outstanding membership interests in the Susser Petroleum Operating
Company LLC, a Delaware limited liability company (the “Operating Company”); the
Operating Company is the owner of 31.58% of the issued and outstanding
membership interests in SLLC, 100% of the issued and outstanding membership
interests in Sunoco Energy Services LLC, a Texas limited liability company, 100%
of the issued and outstanding membership interests in Southside Oil, LLC, a
Virginia limited liability company, 100% of the issued and outstanding
membership interests in Aloha Petroleum LLC, a Delaware limited liability
company, and 100% of the issued and outstanding membership interests in Susser
Petroleum Property Company LLC, a Delaware limited liability company (“Propco”);
Propco is the owner of (i) 100% of the issued and outstanding membership
interests in Mid-Atlantic Convenience Stores, LLC, a Delaware limited liability
company (“MACS”), (ii) 100% of the issued and outstanding shares of capital
stock of Aloha Petroleum, Ltd., a Hawaii corporation and (iii) 100% of the
issued and outstanding shares of capital stock of Susser Holdings Corporation, a
Delaware corporation (“SHC”); MACS is the owner of 100% of the

 

12



--------------------------------------------------------------------------------

issued and outstanding membership interests in MACS Retail LLC, a Virginia
limited liability company; and SHC is the direct or indirect owner of each of
the entities listed on Schedule C hereto. Such shares of capital stock and
membership interests, as applicable, have been duly authorized and validly
issued in accordance with the certificate of incorporation and the certificate
of formation, as applicable, of each Subsidiary and the bylaws and the limited
liability company agreement, as applicable, of each Subsidiary (together, the
“Subsidiary Organizational Documents”) and are fully paid (to the extent
required by the applicable Subsidiary Organizational Documents) and
non-assessable (except as such non-assessability may be limited by Sections
18-607 and 18-804 of the Delaware LLC Act or the equivalent provisions of the
statute governing the organization of such Subsidiary in the jurisdiction of
such Subsidiary’s formation); and the Partnership, the Operating Company,
Propco, MACS and SHC, as the case may be, own such shares of capital stock and
membership interests, as applicable, free and clear of all Liens, other than
Liens created pursuant to the Revolving Credit Facility. The GP LLC Agreement,
the Partnership Agreement and the Subsidiary Organizational Documents are
referred to collectively herein as the “Organizational Agreements” and each,
individually, as an “Organizational Agreement.”

Section 3.11 No Other Subsidiaries. None of the Partnership Entities owns or, at
the Closing Date will own, directly or indirectly, an equity interest in, or
long-term debt securities of, any corporation, partnership, limited liability
company, joint venture, association or other entity, other than another
Partnership Entity and Sunoco Retail.

Section 3.12 No Restrictions on Subsidiaries. None of the Subsidiaries is, or at
the Closing Date will be, prohibited, directly or indirectly, under any
agreement or other instrument to which it is a party or is subject, from paying
any dividends to the Partnership, from making any other distribution on such
Subsidiary’s equity securities held directly or indirectly by the Partnership,
from repaying to the Partnership any loans or advances to such Subsidiary from
the Partnership or from transferring any of such Subsidiary’s properties or
assets to the Partnership or any other Subsidiary of the Partnership, except as
set forth in the Revolving Credit Facility.

Section 3.13 Authority. Each of the Partnership and the General Partner has the
full limited partnership or limited liability company right, power and
authority, as the case may be, necessary (A) to execute and deliver this
Agreement and, in the case of the Partnership, to perform its obligations
hereunder; and all action required to be taken for the due and proper
authorization, execution and delivery by the Partnership of this Agreement and
the consummation by the Partnership of the transactions contemplated by such
Agreement has been duly and validly taken, (B) in the case of the Partnership,
to issue, sell and deliver the Purchased Units and (C) in the case of the
General Partner, to act as the general partner of the Partnership.

Section 3.14 Authorization, Execution and Delivery of Agreement. This Agreement
has been duly authorized and validly, executed and delivered by or on behalf of
the Partnership and constitutes a valid and legally binding agreement of the
Partnership, enforceable against the Partnership in accordance with its terms;
provided that the enforceability thereof may be limited by (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles (whether considered in a proceeding at law or in equity)
relating to enforceability and (B) public policy, applicable law relating to
fiduciary duties and indemnification and an implied covenant of good faith and
fair dealing (collectively, the “Enforceability Exceptions”).

 

13



--------------------------------------------------------------------------------

Section 3.15 Authorization, Execution and Delivery of the Registration Rights
Agreement. On the Closing Date, the Registration Rights Agreement will have been
duly authorized and validly executed and delivered by the Partnership and will
be a valid and legally binding agreement of the Partnership, enforceable against
the Partnership in accordance with its terms, provided that the enforceability
thereof may be limited by the Enforceability Exceptions.

Section 3.16 Authorization of the Contribution Agreement. On the Closing Date,
the Contribution Agreement will have been duly authorized and validly executed
and delivered by the Partnership Entities party thereto and will constitute a
valid and binding agreement, enforceable against the Partnership Entities party
thereto in accordance with its terms; provided that the enforceability thereof
may be limited by the Enforceability Exceptions. Prior to the execution and
delivery hereof by the Purchaser, the Partnership has provided the Purchaser
with a draft of the Contribution Agreement (other than exhibits and schedules,
except to the extent they will be filed with the Commission within four Business
Days of the date hereof).

Section 3.17 Authorization, Execution, Delivery and Enforceability of Certain
Agreements. Each of the Organizational Agreements of the Partnership and the
General Partner have been duly authorized and validly executed and delivered by
the parties thereto and are valid and legally binding agreements of such parties
thereto, enforceable against the parties thereto in accordance with their
respective terms; provided that, with respect to each such agreement, the
enforceability thereof may be limited by the Enforceability Exceptions.

Section 3.18 Authorization of Common Units. The Common Units to be purchased by
the Purchaser from the Partnership, and the limited partner interests
represented thereby, have been duly authorized for issuance and sale to the
Purchaser pursuant to this Agreement and, when issued and delivered by the
Partnership pursuant to this Agreement against payment of the consideration set
forth herein, will be validly issued, fully paid (to the extent required under
the Partnership Agreement) and non-assessable (except as such non-assessability
may be affected by Section 17-303, 17-607 or 17-804 of the Delaware LP Act).

Section 3.19 Authorization of Contribution Equity Consideration. The Common
Units to be issued by the Partnership pursuant to the Contribution Agreement,
and the limited partner interests represented thereby, have been duly authorized
and, when issued and delivered in accordance with the terms of the Partnership
Agreement and the Contribution Agreement as consideration therefor as provided
therein, will be fully paid (to the extent required under the Partnership
Agreement) and non-assessable (except as such non-assessability may be affected
by Section 17-303, 17-607 or 17-804 of the Delaware LP Act).

Section 3.20 Authorization of Common Units to be Purchased by the PIPE
Purchasers. The Common Units to be issued by the Partnership pursuant to the
PIPE Purchase Agreement, and the limited partner interests represented thereby,
have been duly authorized and, when issued and delivered in accordance with the
terms of the Partnership Agreement and the PIPE Purchase Agreement as
consideration therefor as provided therein, will be fully paid (to the extent
required under the Partnership Agreement) and non-assessable (except as such
non-assessability may be affected by Section 17-303, 17-607 or 17-804 of the
Delaware LP Act).

 

14



--------------------------------------------------------------------------------

Section 3.21 Purchased Units. On the Closing Date, the Purchased Units shall
have those rights, preferences, privileges and restrictions governing the Common
Units as set forth in the Partnership Agreement.

Section 3.22 Capitalization of the Partnership. As of the date hereof, the
issued and outstanding partnership interests of the Partnership consist of
(i) 52,373,639 Common Units, 10,939,436 Subordinated Units, 11,018,744 Class A
Units and the Incentive Distribution Rights, which are the only limited partner
interests of the Partnership issued and outstanding (other than limited partner
interests issued under the Partnership’s Long-Term Incentive Plan), and (ii) the
General Partner Interest; all of such Common Units have been duly authorized and
validly issued pursuant to the Partnership Agreement and are fully paid (to the
extent required under the Partnership Agreement) and non-assessable (except as
such non-assessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act).

Section 3.23 No Option or Preemptive Rights of Common Units; No Registration
Rights. Except as (A) provided in the Amended and Restated Operating Agreement
of SLLC, (B) provided to the General Partner in the Partnership Agreement, or
(C) contemplated by this Agreement, the Existing Registration Rights Agreements
and the Registration Rights Agreement, there are no options, warrants,
preemptive rights, rights of first refusal or other rights to subscribe for or
to purchase, nor any restriction upon the voting or transfer of, any equity
securities of any of the Partnership Entities, in each case pursuant to any
Organizational Agreement or any other agreement or other instrument to which any
such Partnership Entity is a party or by which any such Partnership Entity may
be bound. Except as contemplated by this Agreement, the Existing Registration
Rights Agreements and the Registration Rights Agreement or pursuant to the
Partnership Agreement, there are no contracts, agreements or understandings
between any of the Partnership and any Person granting such Person the right to
require the Partnership to file a registration statement under the Securities
Act with respect to any equity securities of the Partnership owned or to be
owned by such Person or to require the Partnership to include such equity
securities in the Registration Statement or in any other registration statement
filed by or required to be filed by the Partnership under the Securities Act.
Neither the filing of the Registration Statement pursuant to the Registration
Rights Agreement nor the offering, issuance or sale of the Purchased Units as
contemplated by this Agreement gives rise to any rights for or relating to the
registration of any Common Units or other securities of the Partnership.

Section 3.24 Absence of Violations, Defaults and Conflicts. None of the
Partnership Entities is (A) in violation of its Organizational Agreements,
(B) in violation, breach or default, and no event has occurred that, with notice
or lapse of time or both, would constitute such a violation or breach of, or
default under, any contract, indenture, mortgage, deed of trust, loan or credit
agreement, note, lease or other agreement or instrument to which any of the
Partnership Entities is or, on the Closing Date, will be, a party or by which it
or any of them may be bound or to which any of the properties or assets of any
of the Partnership Entities is subject (collectively, “Agreements and
Instruments”), except for any such violations, breaches and defaults that would
not, singly or in the aggregate, result in a Material Adverse Effect, or (C) in
violation of any law, statute, rule, regulation, judgment, order, writ or decree
of any Governmental Authority, except for any such violations that would not,
singly or in the aggregate, result in a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the Registration Rights Agreement
and the consummation of the transactions

 

15



--------------------------------------------------------------------------------

contemplated hereby and the consummation of transactions contemplated in the
Contribution Agreement do not and will not, whether with or without the giving
of notice or passage of time or both, constitute a breach or violation of, or
default or Repayment Event (as defined below) under, or result in the creation
or imposition of any Lien upon any properties or assets of any of the
Partnership Entities pursuant to, the Agreements and Instruments (except for any
such violations, breaches, defaults, Repayment Events or Liens, that would not,
singly or in the aggregate, result in a Material Adverse Effect and other than
Liens created pursuant to the Revolving Credit Facility), nor will such action
result in (x) any violation of the provisions of the Organizational Agreements
of any of the Partnership Entities or (y) any violation of any law, statute,
rule, regulation, judgment, order, writ or decree of any Governmental Authority,
except in the case of clause (y), for any such violations that would not, singly
or in the aggregate, result in a Material Adverse Effect. As used herein, a
“Repayment Event” means any event or condition which gives the holder of any
note, debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by any of the Partnership Entities.

Section 3.25 No Labor Dispute. No labor dispute with the employees of any of the
Partnership Entities engaged in the business of the Partnership Entities exists
or, to the knowledge of the Partnership Entities, is threatened or imminent,
which, in any case, would result in a Material Adverse Effect.

Section 3.26 Litigation. There are no legal or governmental proceedings pending
to which any of the Partnership Entities is a party or to which any property or
assets of the Partnership Entities is the subject that could reasonably be
expected to have a Material Adverse Effect; and to the knowledge of the
Partnership Entities, no such proceedings are threatened or contemplated by any
Governmental Authority or by others.

Section 3.27 Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
Governmental Authority is necessary or required for the performance by any of
the Partnership Entities of its obligations hereunder, in connection with the
offering, issuance or sale of the Purchased Units hereunder or the consummation
of the transactions contemplated by this Agreement, except such as have been
already obtained or as may be required under the Securities Act, the rules of
the NYSE, state securities laws or the rules of Financial Industry Regulatory
Authority, Inc.

Section 3.28 Possession of Licenses and Permits. Each of the Partnership
Entities possesses such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Authorities necessary to conduct the business now operated by them,
except for any failures to possess a Governmental License that would not, singly
or in the aggregate, result in a Material Adverse Effect. Each of the
Partnership Entities is in compliance with the terms and conditions of all
Governmental Licenses, except for any failures to comply that would not, singly
or in the aggregate, result in a Material Adverse Effect. All of the
Governmental Licenses are valid and in full force and effect, except for any
failures of such Governmental Licenses to be in full force and effect that would
not, singly or in the aggregate, result in a Material Adverse Effect. None of
the Partnership Entities has received any notice of proceedings relating to the
revocation or modification of any Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
result in a Material Adverse Effect.

 

16



--------------------------------------------------------------------------------

Section 3.29 Title to Property. The Partnership Entities have good and
marketable title to all real property owned by them and good title to all other
property owned by them, in each case, free and clear of all Liens, except such
as do not, singly or in the aggregate, materially affect the value of such
property and do not interfere with the use made and proposed to be made of such
property by the Partnership Entities; and all of the leases and subleases
material to the business of the Partnership Entities, considered as one
enterprise, are in full force and effect, and none of the Partnership Entities
has any notice of any material claim of any sort that has been asserted by
anyone adverse to the rights of any of the Partnership Entities under any of the
leases or subleases mentioned above, or affecting or questioning the rights of
any such Partnership Entity to the continued possession of the leased or
subleased premises under any such lease or sublease.

Section 3.30 Possession of Intellectual Property. The Partnership Entities own
or possess, or can acquire on reasonable terms, adequate patents, patent rights,
licenses, inventions, copyrights, know how (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and none of the Partnership Entities has received
any notice or is otherwise aware of any infringement of or conflict with
asserted rights of others with respect to any Intellectual Property or of any
facts or circumstances which would render any Intellectual Property invalid or
inadequate to protect the interest of the Partnership Entities therein, and
which infringements or conflicts (if the subject of any unfavorable decision,
ruling or finding) or invalidities or inadequacies, singly or in the aggregate,
would result in a Material Adverse Effect.

Section 3.31 Environmental Laws. Except as disclosed in the SEC Reports or would
not, singly or in the aggregate, result in a Material Adverse Effect, (A) none
of the Partnership Entities is in violation of any federal, state, local or
foreign statute, law, rule, regulation, ordinance, code, policy or rule of
common law or any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent, decree or judgment, relating to
pollution or protection of human health, the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata) or wildlife, including, without limitation, laws and regulations
relating to the Release (defined below) or threatened Release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products, asbestos-containing materials or mold
(collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Partnership
Entities have all permits, authorizations and approvals required under any
applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or threatened administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against any of the Partnership Entities and (D) there are no
events or circumstances that would reasonably be expected to form the basis of
an order for clean-up or remediation, or an action, suit or proceeding by any
private party or Governmental Authority, against or affecting any of the
Partnership Entities relating to Hazardous Materials or any Environmental Laws.
The term “Release” means any spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing, depositing, dispersing, or migrating in, into or through the
environment, or in, into from or through any building or structure.

 

17



--------------------------------------------------------------------------------

Section 3.32 Hazardous Materials. Except as disclosed in the SEC Reports, there
has been no storage, generation, transportation, use, handling, treatment,
Release or threat of Release of Hazardous Materials by, relating to or caused by
any of the Partnership Entities (or, to the knowledge of the Partnership
Entities, any other entity (including any predecessor) for whose acts or
omissions any of the Partnership Entities is or could reasonably be expected to
be liable) at, on, under or from any property or facility now or previously
owned, operated or leased by any of the Partnership Entities, or at, on, under
or from any other property or facility, in violation of any Environmental Laws
or in a manner or amount or to a location that could reasonably be expected to
result in any liability under any Environmental Law, except for any violations
or liabilities that would not, singly or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

Section 3.33 Review of Environmental Laws. In the ordinary course of its
business, the Partnership Entities conduct a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Partnership
Entities, in the course of which they identified and evaluated associated costs
and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws, or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). On the
basis of such review, the Partnership Entities have concluded that such
associated costs and liabilities would not, singly or in the aggregate, have a
Material Adverse Effect, except as disclosed in or contemplated in the SEC
Reports.

Section 3.34 Compliance with ERISA. (A) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Partnership or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code (the
“Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including but not limited to ERISA and the Code,
except for any instances of noncompliance that would not, singly or in the
aggregate, reasonably be expected to result in a Material Adverse Effect; (B) no
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code, has occurred with respect to any Plan, excluding
transactions effected pursuant to a statutory or administrative exemption, that
would result in a Material Adverse Effect; (C) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA, as
applicable, has been satisfied (without taking into account any waiver thereof
or extension of any amortization period) and is reasonably expected to be
satisfied in the future (without taking into account any waiver thereof or
extension of any amortization period); (D) the fair market value of the assets
of each Plan that is subject to Title IV of ERISA (other than a “multiemployer
plan”) exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (E) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur that either has resulted, or would result, in
a Material Adverse Effect; (F) neither the Partnership nor any member of the
Controlled Group has incurred, nor

 

18



--------------------------------------------------------------------------------

reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation, in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan,” within the meaning of Section 4001(a)(3) of
ERISA); and (G) there is no pending audit or investigation by the Internal
Revenue Service, the U.S. Department of Labor, the Pension Benefit Guaranty
Corporation or any other governmental agency or any foreign regulatory agency
with respect to any Plan that would result in a Material Adverse Effect. Neither
of the following events has occurred or is reasonably likely to occur: (1) an
increase in the aggregate amount of contributions required to be made to all
Plans by the Partnership Entities in the Partnership’s current fiscal year
compared to the amount of such contributions made in the Partnership’s most
recently completed fiscal year that is expected to result in a Material Adverse
Effect; or (2) an increase in the Partnership Entities’ “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) compared to the amount of such obligations
in the Partnership’s most recently completed fiscal year that is expected to
result in a Material Adverse Effect.

Section 3.35 Accounting Controls and Disclosure Controls. The Partnership
maintains effective internal control over financial reporting (as defined under
Rule 13a-15 and 15d-15 under the Exchange Act) and a system of internal
accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(E) the interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the SEC Reports is accurate. As of the date hereof,
(1) since the end of the Partnership’s most recent audited fiscal year, there
has been (i) no material weakness in the Partnership’s internal control over
financial reporting (whether or not remediated) and (ii) no change in the
Partnership’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Partnership’s
internal control over financial reporting, and (2) the Partnership is not aware
of any fraud, whether or not material, that involves management or other
employees who have a significant role in the Partnership’s internal control over
financial reporting.

The Partnership maintains an effective system of disclosure controls and
procedures (as defined in Rule 13a-15 and Rule 15d-15 under the Exchange Act)
that are designed to ensure that information required to be disclosed by the
Partnership in the reports that it files or submits, or will file or submit,
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, and that all
such information is accumulated and communicated to the Partnership’s
management, including its principal executive officer or officers and principal
financial officer or officers, or persons performing similar functions, as
appropriate, to allow timely decisions regarding disclosure. Such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they are established to the extent required by Rule 13a-15
of the Exchange Act.

 

19



--------------------------------------------------------------------------------

Section 3.36 Compliance with Sarbanes-Oxley Act of 2002. There is and has been
no failure on the part of the Partnership or, to the knowledge of the
Partnership, any of the General Partner’s directors or officers, in their
capacities as such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 or the rules and regulations promulgated in
connection therewith or the rules of the NYSE, in each case that are effective
and applicable to the Partnership.

Section 3.37 Tax Returns. Each of the Partnership Entities has filed (or has
obtained extensions with respect to filing) all foreign, federal, state and
local tax returns (including, without limitation, any information returns,
statements, forms, filings and reports) that are required to be filed through
the date hereof, except in any case in which the failure so to file would not,
singly or in the aggregate, be reasonably expected to have a Material Adverse
Effect, and has timely paid all taxes (including, without limitation, any
estimated taxes) required to be paid by it and any other assessment, fine or
penalty levied against it, to the extent that any of the foregoing is due and
payable, other than (a) those that are currently being contested in good faith
by appropriate actions and for which adequate reserves have been established or
(b) those which, if not paid, would not, singly or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, and, to the knowledge of the
Partnership, no tax deficiencies have been or could reasonably be expected to be
asserted against the Partnership that could, in the aggregate reasonably be
expected to have a Material Adverse Effect.

Section 3.38 Insurance. The Partnership Entities carry or are entitled to the
benefits of insurance, with financially sound and reputable insurers, in such
amounts and covering such risks as is generally maintained by companies of
established repute engaged in the same or similar business, and all such
insurance is in full force and effect. No Partnership Entity has any reason to
believe that it will not be able (A) to renew its existing insurance coverage as
and when such policies expire or (B) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Effect. None
of the Partnership Entities has been denied any insurance coverage which it has
sought or for which it has applied.

Section 3.39 Investment Company Act. None of the Partnership Entities is
required, and as of the Closing Date after giving effect to the offer and sale
of the Purchased Units and the application of the proceeds therefrom, none of
the Partnership Entities will be required, to register as an “investment
company” under the Investment Company Act of 1940.

Section 3.40 Absence of Price Manipulation. None of the Partnership Entities has
taken, nor will any of the Partnership Entities take, directly or indirectly,
any action which is designed, or would be expected, to cause or result in, or
which constitutes, the stabilization or manipulation of the price of any
security of the Partnership to facilitate the sale or resale of the Purchased
Units or a violation of Regulation M under the Exchange Act.

Section 3.41 Foreign Corrupt Practices Act. No Partnership Entity nor, to the
knowledge of the Partnership Entities, any director, officer, agent, employee,
affiliate or other person acting on behalf of or providing services to any
Partnership Entity, is aware of or has taken any action, directly or indirectly,
that would result in a violation by such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder (the
“FCPA”), including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or

 

20



--------------------------------------------------------------------------------

authorization of the payment of any money, or other property, gift, promise to
give, or authorization of the giving of anything of value to any “foreign
official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA; and the Partnership Entities and, to the knowledge of
the Partnership Entities, their affiliates have conducted their businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

Section 3.42 Money Laundering Laws. The operations of each of the Partnership
Entities are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any Governmental Authority (collectively, the “Money Laundering Laws”); and no
action, suit or proceeding by or before any Governmental Authority involving any
of the Partnership Entities with respect to the Money Laundering Laws is pending
or, to the knowledge of the Partnership Entities, threatened.

Section 3.43 OFAC. None of the Partnership Entities nor, to the knowledge of the
Partnership Entities, any director, officer, agent, employee, affiliate,
representative or other person acting on behalf of or providing services to any
Partnership Entity, is a Person currently the subject or target of any sanctions
administered or enforced by the United States Government, including, without
limitation, the U.S. Department of the Treasury’s Office of Foreign Assets
Control (OFAC), the United Nations Security Council (UNSC), the European Union,
Her Majesty’s Treasury (HMT), or other relevant sanctions authority
(collectively, “Sanctions”), nor is any Partnership Entity located, organized or
resident in a country or territory that is the subject of Sanctions; and no
Partnership Entity will directly or indirectly use the proceeds of the sale of
the Purchased Units, or lend, contribute or otherwise make available such
proceeds to any subsidiaries, joint venture partners or other Person, to fund
any activities of or business with any Person, or in any country or territory,
that, at the time of such funding, is the subject of Sanctions or in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions.

Section 3.44 No Broker’s Fees. Other than as described in the Placement Agent
Engagement Letter, none of the Partnership Entities or any of their respective
Subsidiaries is a party to any contract, agreement or understanding with any
Person (other than this Agreement) that would give rise to a valid claim against
the Partnership Entities or any Placement Agent for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Purchased Units.

Section 3.45 No Registration. Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 4.6 and Section 4.7, the
issuance and sale of the Purchased Units pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither the
Partnership nor, to the knowledge of the Partnership, any authorized
Representative acting on its behalf has taken or will take any action hereafter
that would cause the loss of such exemption.

 

21



--------------------------------------------------------------------------------

Section 3.46 Periodic Reports. The SEC Reports have been filed with the
Commission on a timely basis. The SEC Reports, including, without limitation,
any audited or unaudited financial statements and any notes thereto or schedules
included therein, at the time filed (or in the case of registration statements,
solely on the dates of effectiveness) (except to the extent corrected by a
subsequent SEC Report) (A) did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading and (B) complied in all material respects
with the applicable requirements of the Exchange Act and the Securities Act, as
the case may be.

Section 3.47 No Integration. The Partnership has not sold or issued any
securities that would be integrated with the offering and sale of the Purchased
Units contemplated by this Agreement pursuant to the Securities Act, the rules
and regulations thereunder or the interpretations thereof by the Commission.

Section 3.48 NYSE Listing of Purchased Units. As of the Closing Date, the
Purchased Units will be approved for listing, subject to official notice of
issuance and evidence of satisfactory distribution, on the NYSE.

Section 3.49 MLP Status. The Partnership is properly treated as a partnership
for United States federal income tax purposes and more than 90% of the
Partnership’s current gross income is qualifying income under Section 7704(d) of
the Code.

Section 3.50 Placement Agent Reliance. The Partnership acknowledges that the
Placement Agent may rely upon the representations and warranties made by the
Partnership to the Purchaser in this Agreement.

Section 3.51 No Side Agreements. There are no agreements by, among or between
any of the Partnership Entities, on the one hand, and the Purchaser or any of
its Affiliates (other than the Partnership and its Subsidiaries), on the other
hand, with respect to the transactions contemplated hereby other than the
Operative Documents, nor promises or inducements for future transactions between
or among any of such parties.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to the Partnership that:

Section 4.1 Existence. The Purchaser is duly organized and validly existing and
in good standing under Delaware law, with all requisite power and authority to
own, lease, use and operate its properties and to conduct its business as
currently conducted, except where the failure to have such power or authority
would not prevent the consummation of the transactions contemplated by this
Agreement and the Registration Rights Agreement.

Section 4.2 Authorization, Enforceability. The Purchaser has all necessary
partnership power and authority to execute, deliver and perform its obligations
under this Agreement and the Registration Rights Agreement and to consummate the
transactions contemplated thereby, and the execution, delivery and performance
by the Purchaser of this Agreement and the Registration Rights Agreement has
been duly authorized by all necessary action on the part of the Purchaser; and
this Agreement and the Registration Rights Agreement constitute the legal, valid
and binding obligations of the Purchaser, enforceable in accordance with their
terms, subject to the Enforceability Exceptions.

 

22



--------------------------------------------------------------------------------

Section 4.3 No Breach. The execution, delivery and performance of this Agreement
and the Registration Rights Agreement by the Purchaser and the consummation by
the Purchaser of the transactions contemplated hereby and thereby will not
(A) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, any material agreement to which
the Purchaser is a party or by which the Purchaser is bound or to which any of
the property or assets of the Purchaser is subject, (B) conflict with or result
in any violation of the provisions of the organizational documents of the
Purchaser, or (C) violate any statute, order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Purchaser or the
property or assets of the Purchaser, except in the cases of clauses (A) and (C),
for such conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by this Agreement and the
Registration Rights Agreement.

Section 4.4 Certain Fees. No fees or commissions are or will be payable by the
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement. The Purchaser agrees that it will indemnify and
hold harmless the Partnership from and against any and all claims, demands, or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by the Purchaser in connection with the purchase of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement.

Section 4.5 No Side Agreements. There are no other agreements by, among or
between the Purchaser and any of its Affiliates, on the one hand, and the
Partnership or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.

Section 4.6 Investment. The Purchased Units are being acquired for the
Purchaser’s own account or the account of its Affiliates, and with no present
intention of distributing the Purchased Units or any part thereof, and the
Purchaser has no present intention of selling or granting any participation in
or otherwise distributing the same in any transaction in violation of the
securities Laws of the United States of America or any state, without prejudice,
however, to the Purchaser’s right at all times to sell or otherwise dispose of
all or any part of the Purchased Units under a registration statement under the
Securities Act and applicable state securities Laws or under an exemption from
such registration available thereunder (including, if available, Rule 144
promulgated thereunder). If the Purchaser should in the future decide to dispose
of any of the Purchased Units, the Purchaser understands and agrees (A) that it
may do so only (i) in compliance with the Securities Act and applicable state
securities Law, as then in effect, or pursuant to an exemption therefrom or
(ii) in the manner contemplated by any registration statement pursuant to which
such securities are being offered, and (B) that stop-transfer instructions to
that effect will be in effect with respect to such securities.

Section 4.7 Nature of Purchaser. The Purchaser represents and warrants to, and
covenants and agrees with, the Partnership that, (A) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D promulgated by the
Commission pursuant to the Securities Act and (B) by reason of its business and
financial experience it has such knowledge,

 

23



--------------------------------------------------------------------------------

sophistication and experience in making similar investments and in business and
financial matters generally so as to be capable of evaluating the merits and
risks of the prospective investment in the Purchased Units, is able to bear the
economic risk of such investment and, at the present time, would be able to
afford a complete loss of such investment.

Section 4.8 Restricted Securities. The Purchaser understands that the Purchased
Units are characterized as “restricted securities” under the federal securities
Laws inasmuch as they are being acquired from the Partnership in a transaction
not involving a public offering and that under such Laws and applicable
regulations such securities may not be resold absent registration under the
Securities Act or an exemption therefrom. In this connection, the Purchaser
represents that it is knowledgeable with respect to Rule 144 of the Commission
promulgated under the Securities Act.

Section 4.9 Legend. The Purchaser understands that the book entry evidencing the
Purchased Units will bear the following legend: “These securities have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
These securities may not be sold or offered for sale except pursuant to an
effective registration statement under the Securities Act or pursuant to an
exemption from registration thereunder, in each case in accordance with all
applicable securities laws of the states or other jurisdictions, and in the case
of a transaction exempt from registration, such securities may only be
transferred if the transfer agent for such securities has received documentation
satisfactory to it that such transaction does not require registration under the
Securities Act.”

Section 4.10 Company Information. The Purchaser acknowledges and agrees that the
Company has provided or made available to the Purchaser (through EDGAR, the
Company’s website or otherwise) all SEC Reports, as well as all press releases
or investor presentations issued by the Company through the date of this
Agreement that are included in a filing by the Company on Form 8-K or clearly
posted on the Company’s website.

Section 4.11 Placement Agent Reliance. The Purchaser agrees that the Placement
Agent may rely upon the representations and warranties made by the Purchaser to
the Company in this Agreement. In addition, the Purchaser acknowledges that the
Placement Agent has not made any representations, declarations or warranties to
the Purchaser regarding the Partnership or its offering of the Common Units. The
Purchaser further acknowledges and agrees that the Placement Agent has not
offered to sell, or solicited an offer to buy, any of the Common Units, which
the Purchaser proposes to acquire from the Partnership.

Section 4.12 Short Selling. The Purchaser represents that it has not entered
into any Short Sales of the Common Units owned by it since the time it first
began discussions with the Partnership or the Placement Agent about the
transactions contemplated by this Agreement.

ARTICLE V

COVENANTS

Section 5.1 Taking of Necessary Action. Each of the parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions contemplated by this Agreement. Without limiting the foregoing, the
Partnership and the Purchaser shall each use its commercially

 

24



--------------------------------------------------------------------------------

reasonable efforts to make all filings and obtain all consents of Governmental
Authorities that may be necessary or, in the reasonable opinion of the other
parties, as the case may be, advisable for the consummation of the transactions
contemplated by the Operative Documents. The Partnership shall promptly and
accurately respond, and shall use its commercially reasonable efforts to cause
its transfer agent to respond, to reasonable requests for information (which is
otherwise not publicly available) made by the Purchaser or its auditors relating
to the actual holdings of the Purchaser or its accounts; provided, that the
Partnership shall not be obligated to provide any such information that could
reasonably result in a violation of applicable Law or conflict with the
Partnership’s insider trading policy or a confidentiality obligation of the
Partnership. The Partnership shall use its commercially reasonable efforts to
cause its transfer agent to reasonably cooperate with the Purchaser to ensure
that the Purchased Units are validly and effectively issued to the Purchaser and
that the Purchaser’s ownership of the Purchased Units following the Closing is
accurately reflected on the appropriate books and records of the Partnership’s
transfer agent. The Partnership shall use its commercially reasonable efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, and to
assist and cooperate with the other parties in doing, all things necessary,
proper or advisable to consummate the Acquisition and other transactions
contemplated by the Contribution Agreement, including entering into the
Revolving Credit Facility Amendment. The Partnership shall use its commercially
reasonable best efforts to take, or cause to be taken, all actions, and to do,
or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate the transactions
contemplated by the PIPE Purchase Agreement.

Section 5.2 Other Actions. The Partnership shall file prior to the Closing a
supplemental listing application with the NYSE to list the Purchased Units.

Section 5.3 Purchase Price Adjustment. The Common Unit Price payable by the
Purchaser pursuant to Section 2.1(b) shall be adjusted by decreasing such Common
Unit Price by the Purchase Price Adjustment. For federal income tax purposes,
the Purchase Price Adjustment is, and will be treated by the parties as, an
adjustment to the Purchase Price paid by the Purchaser for the Purchased Units.

ARTICLE VI

INDEMNIFICATION

Section 6.1 Indemnification by the Partnership. The Partnership agrees to
indemnify the Purchaser and its Representatives (collectively, the “Purchaser
Related Parties”) from, and hold each of them harmless against, any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Partnership contained herein, provided that

 

25



--------------------------------------------------------------------------------

such claim for indemnification relating to a breach of the representations or
warranties is made prior to the expiration of the survival period for such
representations or warranties; and provided, further, that no Purchaser Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages. Notwithstanding anything to the contrary,
consequential damages shall not be deemed to include diminution in value of the
Purchased Units, which is specifically included in damages covered by Purchaser
Related Parties’ indemnification above.

Section 6.2 Indemnification by the Purchaser. The Purchaser agrees to indemnify
the Partnership, the General Partner and their respective Representatives
(collectively, “Partnership Related Parties”) from, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation or inquiries), demands, and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Purchaser contained herein,
provided that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties; and provided, further, that no Partnership
Related Parties shall be entitled to recover special, consequential (including
lost profits or diminution in value) or punitive damages.

Section 6.3 Indemnification Procedure. Promptly after receipt by an indemnified
party under this Article VI of notice of any claim or the commencement of any
action, the indemnified party shall, if a claim in respect thereof is to be made
against the indemnifying party under this Article VI, notify the indemnifying
party in writing of the claim or the commencement of that action; provided,
however, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have under Sections 6.1 or 6.2 of this Article
VI except to the extent it has been materially prejudiced (through the
forfeiture of substantive rights and defenses) by such failure and, provided,
further, that the failure to notify the indemnifying party shall not relieve it
from any liability which it may have to an indemnified party otherwise than
under this Article VI. If any such claim or action shall be brought against an
indemnified party, and it shall notify the indemnifying party thereof, the
indemnifying party shall be entitled to participate therein and, to the extent
that it wishes, jointly with any other similarly notified indemnifying party, to
assume the defense thereof with counsel reasonably satisfactory to the
indemnified party. After notice from the indemnifying party to the indemnified
party of its election to assume the defense of such claim or action, the
indemnifying party shall not be liable to the indemnified party under this
Article VI for any legal or other expenses subsequently incurred by the
indemnified party in connection with the defense thereof other than reasonable
costs of investigation; provided, however, that the indemnified party shall have
the right to employ counsel to represent jointly the indemnified party and those
other indemnified parties and their respective directors, officers, employees
and controlling persons who may be subject to liability arising out of any claim
in respect of which indemnity may be sought under this Article VI if (i) the
indemnified party and the indemnifying party shall have so mutually agreed;
(ii) the indemnifying party has failed within a reasonable time to retain
counsel reasonably satisfactory to the indemnified party; (iii) the indemnified
party and its directors, officers,

 

26



--------------------------------------------------------------------------------

employees and controlling persons shall have reasonably concluded that there may
be legal defenses available to them that are different from or in addition to
those available to the indemnifying party; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the indemnified
parties or their respective directors, officers, employees or controlling
persons, on the one hand, and the indemnifying party, on the other hand, and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them, and
in any such event the fees and expenses of such separate counsel shall be paid
by the indemnifying party. No indemnifying party shall (x) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (y) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment for the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
Notwithstanding the foregoing sentence, if at any time an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for fees and expenses of counsel as contemplated by Sections 6.1 and 6.2 hereof,
the indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request or disputed in good faith the
indemnified party’s entitlement to such reimbursement prior to the date of such
settlement.

ARTICLE VII

MISCELLANEOUS

Section 7.1 Certain Special Allocations of Book and Taxable Income. The initial
Capital Account balance attributable to a Purchased Unit shall equal the Common
Unit Price (as adjusted by the Purchase Price Adjustment). To the extent that
the initial Capital Account balance attributable to a Purchased Unit differs
from the Per Unit Capital Amount as of the Closing Date for a then Outstanding
Common Unit after taking into account the issuance of the Purchased Units, the
General Partner intends to specially allocate Partnership items of book and
taxable income, gain, loss or deduction to the Purchaser so that the Per Unit
Capital Amount with respect to their Purchased Units is equal to the Per Unit
Capital Amount with respect to other Common Units (and thus to assure
fungibility of all Common Units). Such special allocation will occur upon the
earlier to occur of any taxable period of the Partnership ending upon, or after,
(i) an event described in Section 5.5(d) of the Partnership Agreement or a sale
of all or substantially all of the assets of the Partnership occurring after the
date of the issuance of the Purchased Units or (ii) the transfer of Purchased
Units to a Person that is not an Affiliate of the Purchaser, in which case, such
allocation shall be made only with respect to the Purchased

 

27



--------------------------------------------------------------------------------

Units so transferred. To the maximum extent permissible under the Partnership
Agreement or under applicable law, a special allocation resulting from clause
(i) will be made through allocations of Unrealized Gain.

Section 7.2 Interpretation and Survival of Provisions. Article, Section,
Schedule and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by the Purchaser, such action shall be in the Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

Section 7.3 Survival of Provisions. The representations and warranties set forth
in Sections 3.5, 3.6, 3.13, 3.14, 3.15, 3.16, 3.17, 3.18, 3.20, 3.21, 3.22,
3.43, 3.44 and 3.49 shall survive indefinitely, and the other representations
and warranties set forth herein shall survive for a period of twelve months
following the Closing Date regardless of any investigation made by or on behalf
of the Partnership or the Purchaser. The covenants made in this Agreement shall
survive the Closing of the transactions described herein and remain operative
and in full force and effect regardless of acceptance of any of the Purchased
Units and payment therefor and repayment, conversion, exercise or repurchase
thereof. All indemnification obligations of the Partnership and the Purchaser
pursuant to this Agreement and the provisions of Article VI shall remain
operative and in full force and effect unless such obligations are expressly
terminated in a writing by the parties, regardless of any purported general
termination of this Agreement.

Section 7.4 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification, or termination of any provision of this Agreement or any
other Operative Document shall be effective unless signed by each of the parties
hereto or thereto affected by such amendment, waiver, consent, modification, or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement, any waiver of any provision of this Agreement, and any consent
to any departure by the Partnership from the terms of any provision of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which made or given. Except where notice is specifically required by
this Agreement, no notice to or demand on the Partnership in any case shall
entitle the Partnership to any other or further notice or demand in similar or
other circumstances.

 

28



--------------------------------------------------------------------------------

Section 7.5 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Partnership, the
Purchaser, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b) Assignment of Rights. The Purchaser may assign all or any portion of its
rights and obligations under this Agreement without the consent of the
Partnership to any Affiliate of the Purchaser. Except as expressly permitted by
this Section 7.5(b), such rights and obligations may not otherwise be
transferred except with the prior written consent of the Partnership (which
consent shall not be unreasonably withheld), in which case the assignee shall be
deemed to be the Purchaser hereunder with respect to such assigned rights or
obligations and shall agree to be bound by the provisions of this Agreement.

Section 7.6 Confidentiality. Notwithstanding anything herein to the contrary, to
the extent that the Purchaser has executed or is otherwise bound by a
confidentiality agreement in favor of the Partnership, the Purchaser shall
continue to be bound by such confidentiality agreement in accordance with the
terms thereof.

Section 7.7 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

(a) If to the Purchaser:

Energy Transfer Equity, L.P.

c/o LE GP, LLC

8111 Westchester Drive

Dallas, Texas 75225

Attention: John McReynolds

Electronic Mail: John.McReynolds@energytransfer.com

(b) If to the Partnership:

Sunoco LP

c/o Sunoco GP LLC

3801 West Chester Pike

Newtown Square, PA 19073

Attention: Associate General Counsel

 

29



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins LLP

811 Main Street

Suite 3700

Houston, Texas 77002

Attention:    William N. Finnegan IV    Debbie P. Yee Facsimile:   
(713) 546-5401

or to such other address as the Partnership or the Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 7.8 Removal of Legend. The Partnership, at its sole cost, shall remove
the legend described in Section 4.9 (or instruct its transfer agent to so remove
such legend) from the certificates evidencing Purchased Units issued and sold to
the Purchaser pursuant to this Agreement if (A) such Purchased Units are sold
pursuant to an effective registration statement under the Securities Act,
(B) such Purchased Units are sold or transferred pursuant to Rule 144 (if the
transferor is not an Affiliate of the Partnership), or (C) such Purchased Units
are eligible for sale under Rule 144, without the requirement for the
Partnership to be in compliance with the current public information required
under Rule 144(c)(1) (or Rule 144(i)(2), if applicable) as to such securities
and without volume or manner of sale restrictions. In connection with a sale of
the Purchased Units by the Purchaser in reliance on Rule 144, the applicable
Purchaser or its broker shall deliver to the transfer agent and the Partnership
a customary broker representation letter providing to the transfer agent and the
Partnership any information the Partnership deems reasonably necessary to
determine that the sale of the Purchased Units is made in compliance with Rule
144, including, as may be appropriate, a certification that the Purchaser is not
an Affiliate of the Partnership and regarding the length of time the Purchased
Units have been held. Upon receipt of such representation letter, the
Partnership shall promptly direct its transfer agent to remove the legend
referred to in Section 4.9 from the appropriate book-entry accounts maintained
by the transfer agent, and the Partnership shall bear all costs associated
therewith. After the Purchaser or its permitted assigns have held the Purchased
Units for such time as Affiliates are permitted to sell without volume
limitations under Rule 144, if the certificate for such Purchased Units still
bears the restrictive legend referred to in Section 4.9, the Partnership agrees,
upon request of the Purchaser or permitted assignee, to take all steps necessary
to promptly effect the removal of the legend described in Section 4.9 from the
Purchased Units, and the Partnership shall bear all costs associated therewith,
regardless of whether the request is made in connection with a sale or
otherwise, so long as the Purchaser or its permitted assigns provide to the
Partnership any information the Partnership deems reasonably necessary to
determine that the legend is no longer required under the Securities Act or
applicable state laws, including a certification that the holder is not an
Affiliate of the Partnership (and a covenant to inform the Partnership if it
should thereafter become an Affiliate and to consent to exchange its
certificates for certificates bearing an appropriate restrictive legend) and
regarding the length of time the Purchased Units have been held.

 

30



--------------------------------------------------------------------------------

Section 7.9 Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, representations, warranties or undertakings, other than
those set forth or referred to herein or the other Operative Documents with
respect to the rights granted by the Partnership or any of its Affiliates or the
or any of its Affiliates set forth herein or therein. This Agreement, the other
Operative Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 7.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles (other than Section 5-1401 of the General Obligations Law).

Section 7.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

Section 7.12 Termination.

(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the Purchaser (with respect
to the Purchaser only), upon a breach in any material respect by the Partnership
of any covenant or agreement set forth in this Agreement.

(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:

(i) if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal; or

(ii) if the transactions contemplated under the PIPE Purchase Agreement have not
been consummated.

(c) In the event of the termination of this Agreement as provided in this
Section 7.12, this Agreement shall forthwith become null and void. In the event
of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Article VI of this Agreement.

 

31



--------------------------------------------------------------------------------

Section 7.13 Recapitalization, Exchanges, Etc. Affecting the Common Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of the Partnership or any successor
or assign of the Partnership (whether by merger, consolidation, sale of assets
or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Common Units, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement and prior to the Closing.

[Signature pages follow.]

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

SUNOCO LP By:   Sunoco GP LLC,   its General Partner By:  

/s/ Robert W. Owens

  Name:   Robert W. Owens   Title:   President and Chief Executive Officer

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

ENERGY TRANSFER EQUITY, L.P. By:   LE GP, LLC,   its General Partner By:  

/s/ Jamie Welch

  Name:   Jamie Welch   Title:   Group Chief Financial Officer

 

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule A – Subsidiaries of the Partnership

 

•   Sunoco Finance Corp., a Delaware corporation

 

•   Sunoco, LLC, a Delaware limited liability company

 

•   Susser Petroleum Property Company LLC, a Delaware limited liability company

 

•   Sunoco Energy Services LLC, a Texas limited liability company

 

•   Mid-Atlantic Convenience Stores, LLC, a Delaware limited liability company

 

•   Southside Oil, LLC, a Virginia limited liability company

 

•   MACS Retail LLC, a Virginia limited liability company

 

•   Aloha Petroleum, Ltd., a Hawaii corporation

 

•   Aloha Petroleum LLC, a Delaware limited liability company

 

•   Susser Petroleum Operating Company LLC, a Delaware limited liability company

 

•   Susser Holdings Corporation, a Delaware corporation

 

•   Stripes Holdings LLC, a Delaware limited liability company

 

•   Susser Holdings, L.L.C., a Delaware limited liability company

 

•   APT Management Company, LLC, a Texas limited liability company

 

•   Susser Finance Corporation, a Delaware corporation

 

•   Stripes LLC, a Texas limited liability company

 

•   Applied Petroleum Technologies, Ltd., a Texas limited partnership

 

•   Susser Company, Ltd., a Texas limited partnership

 

•   Stripes Acquisition LLC, a Texas limited liability company

 

•   Susser Petroleum Company LLC, a Texas limited liability company

 

•   SSP BevCo II LLC, a Texas limited liability company

 

•   Corpus Christi Reimco, LLC, a Texas limited liability company

 

•   C&G Investments, LLC, a Delaware limited liability company

 

Schedule A to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

•   Susser Financial Services LLC, a Delaware limited liability company

 

•   Stripes No. 1009 LLC, a Texas limited liability company

 

•   TCFS Holdings, Inc., a Texas corporation

 

•   GoPetro Transport LLC, a Texas limited liability company

 

•   SSP BevCo I LLC, a Texas limited liability company

 

•   Town & Country Food Stores, Inc., a Texas corporation

 

•   SSP Beverage, LLC, a Texas limited liability company

 

•   TND Beverage, LLC, a Texas limited liability company

 

•   Quick Stuff of Texas, Inc., a Texas corporation

 

Schedule A to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule B – List of Jurisdictions of Organization and Foreign Qualification

 

Entity

 

Jurisdiction of

Organization

 

Jurisdiction(s) of

Foreign Qualification

Sunoco LP   Delaware     Texas   Sunoco GP LLC   Delaware     Texas   Sunoco
Finance Corp.   Delaware     None   Sunoco, LLC   Delaware   Alabama   Maryland
  Oklahoma     Arizona   Massachusetts   Oregon     Arkansas   Michigan  
Pennsylvania     California   Minnesota   Rhode Island     Colorado  
Mississippi   South Carolina     Connecticut   Missouri   South Dakota    
Florida   Montana   Tennessee     Georgia   Nebraska   Texas     Idaho   Nevada
  Utah     Illinois   New Hampshire   Vermont     Indiana   New Jersey  
Virginia     Iowa   New Mexico   Washington     Kansas   New York   Washington,
D.C.     Kentucky   North Carolina   West Virginia     Louisiana   North Dakota
  Wisconsin     Maine   Ohio   Wyoming Susser Petroleum Operating Company LLC  
Delaware    

Arkansas

Hawaii

Kansas

Louisiana New

Mexico

Oklahoma

Texas

  Susser Petroleum Property Company LLC   Delaware     Texas   Sunoco Energy
Services LLC   Texas    

Arkansas

New Mexico

Kansas

Oklahoma

  Mid-Atlantic Convenience Stores, LLC   Delaware    

Maryland

Virginia

  Southside Oil, LLC   Virginia  

Delaware

Connecticut

 

Maryland

New Jersey

 

Tennessee

West Virginia

    Georgia   New York   Vermont     Kentucky   Pennsylvania  

 

Schedule B to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

MACS Retail LLC   Virginia  

Georgia

Tennessee

New York

Aloha Petroleum, Ltd.   Hawaii   Aloha Petroleum LLC   Delaware   Hawaii Susser
Holdings Corporation   Delaware   Texas Stripes Holdings LLC   Delaware   Susser
Holdings, L.L.C.   Delaware   APT Management Company, LLC   Texas   Oklahoma
Susser Finance Corporation   Delaware   Stripes LLC   Texas  

Oklahoma

New Mexico

Applied Petroleum Technologies, Ltd.   Texas   Susser Company, Ltd.   Texas  
Stripes Acquisition LLC   Texas   Susser Petroleum Company LLC   Texas  

Louisiana

New Mexico

Oklahoma

SSP BevCo II LLC   Texas   Corpus Christi Reimco, LLC   Texas   C&G Investments,
LLC   Delaware   Susser Financial Services LLC   Texas   Stripes No. 1009 LLC  
Texas   TCFS Holdings, Inc.   Texas   GoPetro Transport LLC   Texas   SSP Bevco
I LLC   Texas   Town & Country Food Stores, Inc.   Texas   SSP Beverage, LLC  
Texas   TND Beverage, LLC   Texas   Quick Stuff of Texas, Inc.   Texas  

 

Schedule B to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule C– Subsidiaries of Susser Holdings Corporation

 

•   Stripes Holdings LLC, a Delaware limited liability company

 

•   Susser Holdings, L.L.C., a Delaware limited liability company

 

•   APT Management Company, LLC, a Texas limited liability company

 

•   Susser Finance Corporation, a Delaware corporation

 

•   Stripes LLC, a Texas limited liability company

 

•   Applied Petroleum Technologies, Ltd., a Texas limited partnership

 

•   Susser Company, Ltd., a Texas limited partnership

 

•   Stripes Acquisition LLC, a Texas limited liability company

 

•   Susser Petroleum Company LLC, a Texas limited liability company

 

•   SSP BevCo II LLC, a Texas limited liability company

 

•   Corpus Christi Reimco, LLC, a Texas limited liability company

 

•   C&G Investments, LLC, a Delaware limited liability company

 

•   Susser Financial Services LLC, a Delaware limited liability company

 

•   Stripes No. 1009 LLC, a Texas limited liability company

 

•   TCFS Holdings, Inc., a Texas corporation

 

•   GoPetro Transport LLC, a Texas limited liability company

 

•   SSP BevCo I LLC, a Texas limited liability company

 

•   Town & Country Food Stores, Inc., a Texas corporation

 

•   SSP Beverage, LLC, a Texas limited liability company

 

•   TND Beverage, LLC, a Texas limited liability company

 

•   Quick Stuff of Texas, Inc., a Texas corporation

 

Schedule C to Common Unit Purchase Agreement